Opinion filed February 8, 2007 















 








 




Opinion filed February 8, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00275-CR 
                                                    __________
 
                                       ERICA
HAMPTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 114th District Court
 
                                                           Smith
  County, Texas
 
                                              Trial
Court Cause No. 114-0714-06
 

 
                                                                   O
P I N I O N
This is an appeal from a judgment adjudicating
guilt.  Erica Hampton originally entered
a plea of guilty to the offense of aggravated assault with a deadly
weapon.  A plea bargain agreement was not
entered.  The trial court deferred the
adjudication of guilt and placed appellant on community supervision for eight
years.  At the hearing on the State=s motion to adjudicate, appellant
entered a plea of true.  The trial court
found that appellant had violated the terms and conditions of her community
supervision, revoked her community supervision, adjudicated her guilt, and
imposed a sentence of confinement for fifteen years and a $5,000 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of her right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that she may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that she may file a petition for discretionary review
pursuant to Tex. R. App. P. 66.
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
February 8, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.